DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobashi et al. (Pub. No. US 2011/00412628 A1; hereafter Dobashi).
 Regarding claim 1, Dobashi discloses a method for estimating deterioration of a steel support structure supporting an offshore wind turbine (see Dobashi Fig. 3, item 102), said steel support structure being made of a first type of steel (see Dobashi Figs. 1 and 7, items 20 and 11 and paragraph [0084] “first conductive part 11, for example, aluminum (Al), iron (Fe), zinc (Zn), or stainless steel.” The embodiment of Fig. 7 shows that the base material 20 can also be the conductive part, which is discussed as including steel), said method comprising: providing a first sensor having one or more sensor elements (see Dobashi Fig. 1, item 10A), wherein a first sensor element of said one or more sensor 

Regarding claim 2, Dobashi discloses a method according to claim 1, wherein said steel support structure is coated on a first surface with a first type of coating (see Dobashi Fig. 1, item 21), the first sensor element is coated with said first type of coating (see Dobashi Fig. 1, item 12), and wherein the method further comprises inducing a current through said first sensor element; measuring changes in the electrical properties of said first sensor element (see Dobashi Figs. 6A and 6B, which show the measured current induced in the sensors 10A and 110), and estimating the deterioration of the coating of said steel support structure from said first data (see Dobashi paragraph [0111] “As shown in FIG. 6B, it is assumed that degradation of the coated film (a crack) is confirmed by the corrosion detecting apparatus 10A (the current value has abruptly increased (100th day)) in continuation of measurement”).

Regarding claim 3, Dobashi discloses a method according to claim 2, wherein monitoring the deterioration comprises: inducing an electrical current between said first sensor element and a reference electrode through water or the seabed (see Dobashi paragraph [0087] “The second 

 	Regarding claim 4, Dobashi discloses a method according to claim 3, wherein estimating the deterioration further comprises estimating a first point in time (T1) where the coating has deteriorated to a particular point (see Dobashi Fig. 6B, day 100 is an estimated time for the failure of the coating, which can be construed as “deteriorating to a particular point”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobashi.
Regarding claim 5, Dobashi discloses a method according to claim 4, but does not specifically disclose that the method further comprises applying additional anti-corrosion protection to said steel support structure at a second point in time (T2) where T2 is selected dependent on T1.

It therefore would have been obvious to one having ordinary skill in the art to set a time when degradation degree reaches a threshold value to schedule the remedial action of recoating suggested by Dobashi is taken in order to protect the structure from unwanted corrosion which could render the structure unsafe.

Regarding claim 7, Dobashi discloses a method according to claim 5, wherein the anti-corrosion protection is a new coating or repairs one or more existing coatings (see Dobashi paragraph [0094] which discloses recoating).

 	 
Claims 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobashi as applied to claims 1 and 5 above, and further in view of Troels, et al., ("Monitoring and Inspection Options for Evaluating Corrosion in Offshore Wind Foundations", NACE International Corrosion Conference Proceedings, Paper 7702, Denmark, March 6, 2016, 11 pages. Hereafter Troels.)
 	Regarding claim 6, Dobashi discloses a method according to claim 5, but does not specifically disclose that the anti-corrosion protection is a cathodic protection system.

	It would have been obvious for the recoating process taught in Dobashi to provide cathodic protection as is typical in the art in order to provide corrosion protection.

 Regarding claim 8, Dobashi discloses a method according to claim 1, but does not specifically disclose that the method further comprises: providing a second sensor, said second sensor comprising a Zn reference electrode and embedding said second sensor in the seabed.
Troels discloses placing a zinc reference electrode in the structure (see Troels Fig. 13) but does not specifically state placing it in the seabed. Troels does disclose that it was known to place sensors in numerous zones and locations for probes and sensors to detect corrosion (see Troels Figs. 1 and 4, zones 1-6 and sensor location and types 1-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a corrosion probe and a corresponding reference probe in the sea bed in order to monitor the rate of corrosion of the structure in that associated environment.

 Regarding claims 9 and 10, Dobashi discloses a method according to claim 1, but does not specifically disclose that the steel support structure comprises a wall surrounding a hollow interior and wherein the steel support structure comprises a first opening in the wall forming a passage from the hollow interior to an exterior of the steel support structure and wherein the first sensor is arranged in the first opening.
Troels discloses a steel support structure that comprises a wall surrounding a hollow interior and wherein the steel support structure comprises a first opening in the wall forming a passage from the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a corrosion probe at the opening in the steel monopile inside the first opening in a manner whereby no part of the first sensor extends out of the first opening and into the exterior since openings are structurally weaker points of the structure and are at high risk of damage and failure, and therefore would warrant close monitoring.

Regarding claim 11, Dobashi as modified discloses a method according to claim 10, but does not specifically disclose that the first sensor is arranged inside the first opening before the steel support structure has been secured to the seabed, the first opening being formed in a part of the steel support structure that is inserted into the seabed, and wherein the steel support structure is subsequently secured to the seabed whereby the first sensor is arranged in the seabed and can provide measurements indicative of deterioration of the part of the steel support structure inserted into the seabed.
Troels shows that there are numerous zones which should be monitored, as they have significantly different environments with different corrosion rates, including probes and monitoring zones in the seabed (see Troels Figs. 1 and 4, zone 1 and probe 2). Troels does not specifically discuss when the probes are installed in the structure, however it would have been obvious to one having ordinary skill in the art to mount the probes prior to installation of the monopile in the seabed in order to avoid having to attach the probe while it is under water, and specifically buried in the sea bed, so that it is easier to place the probe than after installing the structure in the sea.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobashi in view of Troels as applied to claim 9 above, and further in view of Kim et al. (Pub. No. US 2016/0091413 A1; hereafter Kim).
 Regarding claims 12-16, P1 in view of Troels discloses a method according to claims 9-15, and one or more power or control cables are connected to the first sensor, the one or more power or control cables being arranged inside the hollow interior of the steel support structure (see Troels Figs. 4 and 15, which show cables extending down to the sensors. It would have been obvious to provide cables in order to transmit power in data to and from the sensors.); but does not disclose that the first sensor is secured to a fixation element, and wherein the fixation element is inserted into the first opening; wherein a plurality of sensors are secured to the fixation element; wherein the first opening and the fixation element have a circular or oval shape; wherein the first sensor element faces the exterior.
	Kim discloses a sensor package wherein a first sensor is secured to a fixation element (see Kim Fig. 9, items 100 and 610), and wherein the fixation element is inserted into the first opening (in combination with P1 and Troels the sensor package, including the housing will be placed in the desired location of the sensor in the monopile.); wherein a plurality of sensors are secured to the fixation element (see Kim Fig. 6, item 100, which discloses at least two sensors); wherein the first opening and the fixation element have a circular or oval shape (see Kim Fig. 8, item 610); wherein the first sensor element faces the exterior (see Kim Fig. 9, item 100); and wherein a protective element protrudes from the inner wall of the hollow interior below the first opening (wherever it is attached, it will inherently protrude from the wall segment it is attached to), said protective element being configured to protect the one or more power or control cables when the steel support structure is inserted into the seabed (see Kim Fig. 9, items 610 and 620).
	Kim does not specifically disclose that the one or more power or control cables are connected to the first sensor before the steel support structure is secured to the seabed, however it would have been 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the corrosion probe of Dobashi in view of Troels in a housing and sensor package like that of Kim in order to provide a sensor for use in underwater environment that “may be manufactured through a simple and inexpensive process” as taught by Kim (see Kim paragraph [0058]).

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobashi in view of EP 2124034 A1 (hereafter ‘034).
 Regarding claims 17-19, Dobashi discloses a method according to claim 1, wherein said first sensor further comprises a second sensor element (see Dobashi Fig. 1, item 11), a first electrical insulator (see Dobashi Fig. 1, item 12), and a second electrical insulator (see Dobashi Fig. 1, item 21), wherein said second sensor element is separated from said first sensor element by said first electrical insulator (see Dobashi Fig. 1, items 11 and 13, which are separated by insulator 12);
Dobashi does not disclose that said second electrical insulator and said first sensor element together encapsulate said second sensor element and the first electrical insulator and protect the second sensor element and the first electrical insulator from coming into contact with the water; and wherein said first electrical insulator is configured to either breakdown, dissolve, and/or lower its electrical impedance when it comes into contact with water, whereby the electrical resistance/impedance between the first sensor element and the second sensor element is lowered after corrosion has formed a pinhole in the first sensor element allowing the water to come into contact with the first electrical insulator; and wherein estimating the deterioration comprises processing said first data to estimate a third point in time (T3) when a pinhole was formed in the first sensor element; and wherein estimating the deterioration comprises processing said first data to estimate a third point in 
	‘034 discloses that said second electrical insulator and said first sensor element together encapsulate said second sensor element and the first electrical insulator and protect the second sensor element and the first electrical insulator from coming into contact with the water (see ‘034 Fig. 1, items 140 and 110); and wherein said first electrical insulator is configured to either breakdown, dissolve, and/or lower its electrical impedance when it comes into contact with water, whereby the electrical resistance/impedance between the first sensor element and the second sensor element is lowered after corrosion has formed a pinhole in the first sensor element allowing the water to come into contact with the first electrical insulator (see ‘034 paragraph [0020] “once the upper layer is broken, the fluid electrolyte in the pit in transported through the porous dielectric 130… Thus, there will be a significant change in the measured conductivity between the two layers 110 and 120, which occurs at the time a pit breaks the upper layer 110 of the sensor 100.”); and wherein estimating the deterioration comprises processing said first data to estimate a third point in time (T3) when a pinhole was formed in the first sensor element (see ‘034 paragraph [0020] “Sensor 100 thus exhibits a large change in conductivity once corrosion formed pits are sufficiently large to break through the upper layer 110, thereby providing an indication of the time at which the corrosion induced pits have reached a certain depth”); wherein 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a sensor like that of ‘034 in the sensor package of Dobashi in order to provide a sensor which is particularly sensitive to pitting corrosion in the sensor package of Dobashi.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobashi in view of Pagani et al. (Pub. No. US 2016/0041113 A1; hereafter Pagani).
Regarding claim 20, Dobashi discloses a system comprising a steel support structure supporting a wind turbine (see Dobashi Fig. 3, item 102), and a first sensor (see Dobashi Fig. 1, item 10A), wherein: said steel support structure is made of a first type of steel (see Dobashi Figs. 1 and 7, items 20 and 11 and paragraph [0084] “first conductive part 11, for example, aluminum (Al), iron (Fe), zinc (Zn), or 
Dobashi does not specifically disclose a control unit.
Pagani discloses a corrosion sensor system which utilizes a control unit (see Pagani Fig. 15, item 220).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a control unit in the system of Dobashi in order to control the collection, transmission, and storage of corrosion monitoring data provided by the sensor package of Dobashi.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	3/23/2021